                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DNISION
                                   No. 5:18-CV-480-D


ANGELINA JEAN WELLS,                         )
                                             )
                           Plaintiff,        )
                                             )
               v.                            )                      ORDER
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
                           Defendant.        )


        On July 16, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") and recommended that the court deny plaintiff's motion for judgment on the pleadings

[D.E. 17], grantdefendant'smotionforjudgmenton the pleadings [D.E. 20], and affirm defendant's

final decision. See [D.E. 23]. 1 OnJuly25, 2019,plaintiff objected to theM&R [D.E. 24]. On July

25, 2019, defendant responded [D.E. 25].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).


       1
        Under Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 25(d).
       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions of the M&R to which plaintiff made no objection, the court is satisfied that there is no clear

error on the face of the record.

       The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

scope of judicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § 405(g), is limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See,~     Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002); Hays v. Sullivm 907 F.2d 1453,

1456 (4th Cir. 1990). Substantial evidence is "such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quotation omitted). It "consists of more than a mere scintilla of evidence but may be less than a

preponderance." Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996). This court may not reweigh the

evidence or substitute its judgment for that ofthe Commissioner.    See,~' Hays, 907 F .2d at 1456.


Rather, in determining whether substantial evidence supports the Commissioner's decision, the court

examines whether the Commissioner analyzed the relevant evidence and sufficiently explained her

findings and rationale concerning the evidence. See,~' Sterling Smokeless Coal Co. v. Akers, 131

F.3d 438, 439-40 (4th Cir. 1997).

       Plaintiff's objections restate the arguments made to Judge Numbers as to whether the ALJ

properly considered and explained his reasoning concerning the weight that the ALJ gave to

plaintiff's residual functional capacity ("RFC") and plaintiff's statements about the severity of her

symptoms. Compare [D.E. 18] 8-12, with [D.E. 24] 2-6. However, both Judge Numbers and the

ALJ applied the proper legal standards. See M&R [D.E. 23] 3-12. Moreover, substantial evidence

supports the ALJ's analysis. See id.; see also [D.E. 21].

                                                  2
       In sum, the court OVERRULES plaintiff's objections to the M&R [D.E. 24], DENIES

plaintiff's motion for judgment on the pleadings [D.E. 17], GRANTS defendant's motion for

judgment on the pleadings [D.E. 20], AFFIRMS defendant's final decision, and DISMISSES this

action. The clerk shall close the case.

       SO ORDERED. This L          day of August 2019.




                                                         United States District Judge




                                               3
